Title: To George Washington from Landon Carter, 8 September 1798
From: Carter, Landon
To: Washington, George



Dear Sir
Cleve 8 Sepr 1798

I beg your pardon for this intrusion; but indulged by you as I have been in a late correspondence I am bold to adress to you my own tender concerns: But first let me join my country men in a prayer of thanksgiving to almighty God that he has, in his bounty to us all, rescued from Disease a Life so importantly interesting. To God be all praise! amen.
Hovering, and in doubt, over the various seminaries in america my Sons are yet unfixed & my grief & concern are great at the quick passage of time over their youthfull heads without an improvement so ardently to be wished for by a fond affectionate parent. I have heard that Mrs Washington’s Grandson is sent to an academy at Anapolis—his present father in marriage no doubt has had some hand in the choice—So good a judge in concurrence with your excellent judgement has raised in me a fond hope that there my sons me acquire knowledge.
If you have liesure, now that your philanthropic temper has again plunged you into the perplexity of public action, I flatter myself your goodness will afford me a statement of matters relating to that seminary—its estimation in your mind—its rules—its expence &c. I need not tell you how free I am to acknoledge the favor.
I have been pressed by the Agricultural society in Culpepper County to communicate to it those sentiments which made up my correspondence with you & with your permission I am inclined to comply with the wish of that society from my own file. With a heartfelt respect and very sincere regard for you & your estimable

Lady I am Dear Sir Your most devoted & greatly obliged h [u] mble Servt

Landon Carter

